Mayes, J.,
delivered the opinion of the court.
This case is unique in some of its features. It is a suit for damages by the Samuel Wymond Cooperage Company against the Mississippi Eastern Railway Company, growing out of the alleged negligence of the railway company in setting fire to a, large quantity of staves and headings belonging to the cooperage-company stacked along the side of and near the railway company’s track. After the testimony was all in and the instructions read and arguments made to the jury, the jury, seemingly forgetful of the issues they were trying, retired and returned the verdict, “We, the jury, find the defendant guilty as charged,” whereupon they were sent back by the court for the purpose of returning a proper verdict, and returned another verdict for the plaintiff, assessing damages at the full amount sued for in the declaration. It is contended that this verdict returned by the jury was itself evidence that the finding of the jury was prompted by malice and prejudice, and ought to suffice to set *76aside the verdict of the jury. We cannot agree as to this contention on part of counsel.
One of the grounds of the motion for a new trial is that the verdict was excessive. The court overruled the motion, and in doing so said: “I am convinced that the verdict is wrong as .to the amount of damages awarded. If the statute did not prohibit me from doing so, I would demand a remittitur of at least three-eighths of the damages awarded, or grant a new trial; but in my opinion the statute will not permit me to do that. I do not believe the plaintiff or its counsel believe that plaintiff ought to have recovered the amount allowed by the jury. The court, the jury, and all counsel engaged in the case made an examination of the headings on the ground, which in view of the testimony previously introduced, demonstrated beyond the shadow of a doubt that the amount of damages was excessive.” It is for this reason that the court overruled the motion, conceiving that Code 1906, § 4910, prevented the trial court from compelling a remittitur. This case was tried before the decision of this court in the case of Yazoo, etc., R. R. Co. v. Wallace, 90 Miss., 609, 43 South., 469.
It is equally manifest to us that the damage awarded by the jury in this case is excessive, but in the confused condition in which we find the testimony relative to the actual amount of damages sustained by the cooperage company it is impossible for us to say exactly what amount should he remitted; but, even if this were not the case, it is shown that the court declined to act on this ground of the motion for a new trial, and it therefore falls within the rule laid down in the case of Yazoo, etc., R. R. Co. v. Wallace, supra.

Reversed and remanded.